Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to application communication filed on 9/9/2021.
2. 	Claims 1-22 are pending in the case. 
3.	Claims 1, 12, 21 and 22 are independent claims. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
similar” in claim 3 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 9, 11-14, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraga; Naoto, U.S. Published Application No. 20120246566 A1,  in view of Kim et al. (hereinafter “Kim”), U.S. Published Application No. 20150085317 in view of NPL of record, Yoneich Tsuchida, Impress Corporation, published January 2012 (hereinafter “NPL”), (see IDS dated 11/26/2021). 
Claim 1:
Shiraga teaches An operation device comprising: (e.g., portable terminal par. 32; The portable terminal 10 includes a CPU 11, a ROM 12, a RAM 13, a flash memory 14, a wireless LAN transceiver 15, manipulation keys 16, a touch panel 17, an LCD 18,)
a touch panel that detects a touch operation on a screen;  (e.g., touch panel 17 that detects touch operations; par. 43; The touch panel 17 is provided to overlap the LCD 18, and is for inputting option information and instructions to the portable terminal 10.)
and a processor configured to function as a display control unit that controls a display of the touch panel, (e.g.,cpu 11 configured to function as a display control unit for touch panel connected to the bus line par. 32;  a touch panel 17, an LCD 18, a memory card interface 19 (hereinafter, referred to as a memory card I/F 19), a voice input/output unit 21, and a telephone network communication unit 22. These components are connected to one another through bus lines 23. par. 33; The CPU 11 controls each of the units connected to the bus lines 23, in accordance with fixed values, programs, and the like stored in the ROM 12 or the like.)

wherein the display control unit 
displays an image in an image display region set on a center line passing through a center of the screen in a width direction, (e.g., preview image of Figure 2C; par. 50; FIG. 2C is a view illustrating an example of the JPEG display screen 53. The JPEG 


    PNG
    media_image1.png
    264
    104
    media_image1.png
    Greyscale

displays a plurality of buttons including a print button for providing an instruction for printing of the image displayed in the image display region and an image editing menu button  (e.g., print button 56 and edit menu button 55 of Figure 2C;  side by side along the width direction of the screen, par. 54; The current image print button 56 is an object for receiving a print instruction, and if a print instruction is received by the current image print button 56, the present application 14b determines the JPEG data item corresponding to the currently displayed JPEG preview image 54, as a print object, and instructs the device 30 to print the corresponding JPEG data item. par. 55; The option button 55 is an object for receiving a change in the print option values. If the option button 55 is touched, the present application 14b transitions the JPEG display screen 53 displayed in the foreground, to a JPEG print option screen 57 (FIG. 2D).)


displays the button positioned on the center line in a larger size than other buttons, (e.g., print button 56 on the center line is visually larger than button 55 as shown in Figure 2C)

    PNG
    media_image1.png
    264
    104
    media_image1.png
    Greyscale


Shiraga fails to expressly teach displays a plurality of buttons side by side along the width direction of the screen.
However, Kim teaches displays a plurality of buttons side by side along the width direction of the screen.(see Figure 5b; par. 220; If so, the region 560 may disappear or may keep being maintained. Meanwhile, the editing tool 570 indicates what kinds of factors are applied as the tools for the editing factors related to the selected image are activated. Thus, as the editing factors are activated, the user can be aware what kind of editing factor is added to the corresponding image. Par. 221; The user can repeatedly provide the aforementioned editing factors for the image to another image on the editing list 552. In doing so, the mobile terminal provides an editing icon 

    PNG
    media_image2.png
    635
    396
    media_image2.png
    Greyscale



	In the analogous art of providing selectable editing button for printable images, it would have been obvious to one of ordinary skill in the art before the effective filing date 

Shiraga/Kim fail to expressly teach 
in a case in which the image editing menu button is touch-operated, expands and displays a plurality of operation buttons for image editing in a region between a region in which the button is displayed and the image display region, and 
displays the plurality of operation buttons for image editing in a radial pattern around a point set on the center line. 

However, NPL teaches in a case in which the image editing menu button is touch-operated, expands and displays a plurality of operation buttons for image editing in a region between a region in which the button is displayed and the image display region, and (e.g., click icon in the center to reveal seven functions for editing image NPL; Figures 1-4; page 1)
displays the plurality of operation buttons for image editing in a radial pattern around a point set on the center line. (e.g., radial menu of seven functions for editing an image NPL; Figures 2 and 3; page 1)


In the same field of endeavor, namely, editing images on a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the edited images as taught by Shiraga/Kim to include a radial interface of editing options as taught by NPL to provide the benefit of improving a mobile device image application using editing functions having a plurality of setting values with limited screen real estate.


Claim 3 depends on claim 1: 
Shiraga/Kim/NPL teaches wherein outer shapes of the plurality of operation buttons for image editing are similar to an outer shape of the image displayed in the image display region. (e.g., straight line border for outer shape of Image of Shiraga (see Figure 2C) are similar to straight line border for outer shape of buttons of NPL (see NPL Figures 1-4; page 1) 

Claim 4 depends on claim 1: 
Shiraga teaches wherein the print button is disposed on the center line. (see current image print button 56 Figure 2C) 

Claim 5 depends on claim 1: 
Shiraga teaches wherein the display control unit further displays a frame that surrounds the image displayed in the image display region and has the same margin as a printed article. (e.g., displaying a border frame around a preview of image that has the same margins of space of the printed image article version Par. 52; In a case of making the device 30, which is an instruction object, print the JPEG data item, if the device 30 is an inkjet printer, the present application 14b makes the device 30 perform printing without a margin, and if the device 30 is a laser printer, the present application 14b makes the device 30 perform printing with a margin. Par. 53;  Therefore, in a case where the device 30, which is the instruction object, is an inkjet printer, as shown in FIG. 2C, it is preferable to display a JPEG preview image 54 without a margin. Meanwhile, in a case where the device 30 is a laser printer, it is preferable to display a JPEG preview image with a margin.)


Claim 9 depends on claim 1: 
Shiraga teaches wherein the processor further configured to function as: a communication unit that communicates with a printer; and a transmission control unit that transmits, in a case in which an instruction for printing of the image displayed in the image display region is provided, image data to the printer via the communication unit. (e.g., print option to print image to printer device 30 par. 54; The current image print button 56 is an object for receiving a print instruction, and if a print instruction is received by the current image print button 56, the present application 14b determines the JPEG data item corresponding to the currently displayed JPEG preview image 54, as a print object, and instructs the device 30 to print the corresponding JPEG data item.)



Claim 11 depends on claim 1: 
Shiraga teaches wherein the touch panel has a rectangular-shaped screen, and a direction of a short side of the screen is the width direction. (e.g., touch panel 17 shape of Figure 2C)

    PNG
    media_image1.png
    264
    104
    media_image1.png
    Greyscale


Claim 12:
Shiraga teaches An operation device comprising: (e.g., portable terminal par. 32; The portable terminal 10 includes a CPU 11, a ROM 12, a RAM 13, a flash memory 14, a wireless LAN transceiver 15, manipulation keys 16, a touch panel 17, an LCD 18,)
a touch panel that detects a touch operation on a screen; 
and a processor configured to function as a display control unit that controls a display of the touch panel, (e.g.,cpu 11 configured to function as a display control unit for touch panel connected to the bus line par. 32;  a touch panel 17, an LCD 
wherein the display control unit displays an image in an image display region set on a center line passing through a center of the screen in a width direction, (e.g., preview image of Figure 2C; par. 50; FIG. 2C is a view illustrating an example of the JPEG display screen 53. The JPEG display screen 53 is a screen which displays a JPEG preview image 54 of the JPEG data item selected on the JPEG selection screen 52 so as to enable the user to confirm the print object before printing.)
displays a plurality of buttons including a print button for providing an instruction for printing of the image displayed in the image display region and an image editing menu button displays the button positioned on the center line in a larger size than other buttons, (e.g., print button 56 on the center line is visually larger than button 55 as shown in Figure 2C)

Shiraga fails to expressly teach displays a plurality of buttons side by side along the width direction of the screen.
However, Kim teaches displays a plurality of buttons side by side along the width direction of the screen.(see Figure 5b; par. 220; If so, the region 560 may disappear or may keep being maintained. Meanwhile, the editing tool 570 indicates what kinds of factors are applied as the tools for the editing factors related to the selected image are activated. Thus, as the editing factors are activated, the user can be aware what kind of editing factor is added to the corresponding image. Par. 221; The user can repeatedly provide the aforementioned editing factors for the image to another image on the editing list 552. In doing so, the mobile terminal provides an editing icon nearby the print icon 524 in a manner similar to that of the print icon (not shown in the drawing).)
	In the analogous art of providing selectable editing button for printable images, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of buttons as taught by Shiraga to include a side by side arrangement as taught by Kim, with a reasonable expectation of success, to yield predictable and expected results (e.g., organized collection of buttons). One of ordinary skill would be motivated to combine the references to facilitate additional space for more options on a screen with limited real estate. 



Shiraga/Kim fail to expressly teach 
in a case in which the image editing menu button is touch-operated, displays a slide bar for image editing in a region between a region in which the button is displayed and the image display region, and displays the slide bar for image editing along a circle around a point set on the center line. 

However, NPL teaches in a case in which the image editing menu button is touch-operated, displays a slide bar for image editing in a region between a region in which the button is displayed and the image display region, and (e.g., click icon in the center to reveal seven functions on a “slide bar” for editing image NPL; Figures 1-4; page 1)
displays the slide bar for image editing along a circle around a point set on the center line. (e.g., displays the slide bar comprising a radial menu of seven functions for editing an image NPL; Figures 2 and 3; page 1)
	
In the same field of endeavor, namely, editing images on a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the edited images as taught by Shiraga/Kim to include a radial interface of editing options as taught by NPL to provide the benefit of improving a mobile device image application using editing functions having a plurality of setting values with limited screen real estate.

Claim 13 depends on claim 12:
Claim 13 is substantially encompassed in claim 4, therefore, Examiner relies on the same rationale set forth in claim 4 to reject claim 12. 

Claim 14 depends on claim 12:
Claim 14 is substantially encompassed in claim 5, therefore, Examiner relies on the same rationale set forth in claim 5 to reject claim 14. 

Claim 18 depends on claim 12:
Claim 18 is substantially encompassed in claim 9, therefore, Examiner relies on the same rationale set forth in claim 9 to reject claim 18. 

Claim 20 depends on claim 12:
Claim 20 is substantially encompassed in claim 11, therefore, Examiner relies on the same rationale set forth in claim 11 to reject claim 20. 

Claim 21:
Claim 21 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 21. 

Claim 22:
. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraga/Kim/NPL as cited above and applied to claim 1 in view of McNeil et al. (hereinafter “McNeil”),  U.S. Published Application No. 20190173814 A1.
Claim 2 depends on claim 1:
Shiraga/Kim/NPL fail to expressly teach wherein the display control unit scrolls the plurality of operation buttons for image editing in response to a swipe operation or a flick operation on the region in which the plurality of operation buttons for image editing are displayed. 
McNeil teaches wherein the display control unit scrolls the plurality of operation buttons for image editing in response to a swipe operation or a flick operation on the region in which the plurality of operation buttons for image editing are displayed. (e.g., scrolling icons in response to a swipe operation par. 80; FIG. 2a repeats the overall layout of FIG. 01 but with emphasis on the method by which additional target icons can be brought into view when the total number of targets exceeds what can be displayed in the original graphic layout. The nature of the display change is either by a scrolling or paging action, or both provided as options. “Scrolling” is to be understood as the shifting of icons in a circular motion so as to reveal at least one additional, previously unseen icon stored in configuration memory, while 

In the analogous art of displaying selectable options on a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of selectable options as taught by Shiraga/Kim/NPL to include a swipe operation for scrolling selectable options in a circular configuration as taught by McNeil to provide the facilitating display of a plurality of icons when the screen real estate is limited (see McNeil; par. 80).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraga/Kim/NPL as cited above and applied to claims 1 and 12, in view of Oyama; Kuniaki, U.S. Published Application No. 20180007219 A1.
Claim 6 depends on claim 5: 
Shiraga/Kim/NPL fail to expressly teach wherein the processor is further configured to receive a printing instruction in response to a swipe operation or a flick operation on the image displayed in the image display region or the frame. 

However, Oyama teaches wherein the processor is further configured to receive a printing instruction in response to a swipe operation or a flick operation on the image displayed in the image display region or the frame. (e.g., flicking an image to a corresponding printer device par. 82; When the operation reception unit 203 receives the flick operation performed on one of the plurality of data icons in the print instruction screen D3 displayed after the transition, the instruction generation unit 204 identifies the data represented by the data icon as the data of the image to be formed, in addition to the data already identified as the data of the image to be formed, in the case where the apparatus icon located along the direction of the flick operation represents the image forming apparatus already identified as the image forming apparatus to be used for the image forming.)
In the same field of endeavor, namely, printing images on a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printing options of images as taught by Shiraga/Kim/NPL to include a flick operation for printing an image as taught by Oyama to provide the benefit of easily facilitating the transfer of images to a particular device.

Claim 15 depends on claim 14:
Claim 15 is substantially encompassed in claim 6, therefore, Examiner relies on the same rationale set forth in claim 6 to reject claim 15. 



Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraga/Kim/NPL as cited above and applied to claims 1 and 12 in view of Kobayashi et al (hereinafter “Kobayashi”), JP 2004262092 of record (see IDS dated 11/26/2021). 
Claim 7 depends on claim 1: 
Shiraga/Kim/NPL fails to expressly teach  wherein in case in which an instruction for printing of the image displayed in the image display region is provided, the display control unit moves the image displayed in the image display region along a direction orthogonal to the width direction of the screen to disappear from the screen.
 
However, Kobayashi teaches wherein in case in which an instruction for printing of the image displayed in the image display region is provided, the display control unit moves the image displayed in the image display region along a direction orthogonal to the width direction of the screen to disappear from the screen. (see abstract; Figures 8 and 9, paras. 53-56)

In the same field of endeavor, namely, printing images on a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the edited images as taught by Shiraga/Kim/NPL to include animation for printing progress as taught by Kobayashi to provide the benefit of informing when the print job is completed to save time efficiently picking up the completed image.  

Claim 16 depends on claim 12:
. 



Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraga/Kim/NPL as cited above and applied to claims 1 and 12 in view of Sato; Hirokazu, JP 2015161992 A of record (see IDS dated 11/26/2021). 
Claim 8 depends on claim 1:
Shiraga/Kim/NPL fails to expressly teach wherein the display control unit displays a cancel button for providing an instruction for cancellation of printing while moving the image displayed in the image display region on the screen.

However, Sato teaches wherein the display control unit displays a cancel button for providing an instruction for cancellation of printing while moving the image displayed in the image display region on the screen. (e.g., displaying cancel button while moving image to printer to be printed Figure 2; par. 45)

In the same field of endeavor, namely, printing images on a mobile device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the edited images as taught by Shiraga/Kim/NPL to include cancellation while printing images as taught Sato to provide the benefit of allowing a user to save resources when a printing button is accidentally selected. 

Claim 17 depends on claim 12:
Claim 17 is substantially encompassed in claim 8, therefore, Examiner relies on the same rationale set forth in claim 8 to reject claim 17. 


Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraga/Kim/NPL as cited above and applied to claims 1 and 12 in view of Omura et al. (hereinafter “Omura”), U.S. Published Application No. 6999113 B1.
Claim 10 depends on claim 9: 
Shiraga/Kim/NPL  fail to expressly teach wherein the printer prints the image on an instant film. 
	However, Morgan teaches wherein the printer prints the image on an instant film. (abstract;  Upon a printing command, the image displayed on the LCD unit is projected onto the instant film to print that image on the instant film.)

	In the analogous art of providing selectable editing button for printable images, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recording medium used for printing images as taught by Shiraga/Kim/NPL to include instant film as taught by Omura, with a reasonable expectation of success, to yield predictable and expected results (e.g., instant photograph of image). One of ordinary skill would be motivated to combine the 

Claim 19 depends on claim 18:
Claim 19 is substantially encompassed in claim 10, therefore, Examiner relies on the same rationale set forth in claim 10 to reject claim 19. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ubillos et al. US 20150331595 A1
See abstract; In some embodiments, the unified slider control is used in a media editing application to allow a user to modify several different properties of the image by moving several different sliders along the region. Each slider is associated with a property of the image. A position of the slider in the region corresponds to a value of the property associated with the slider.

Peiro et al. 20080250349 A1
[0012] Referring to FIG. 1, a graphical user interface (GUI) for controlling a printer application according an embodiment of the invention comprises a first menu 12 and a second menu 14. The GUI 10 is displayed on suitable display means, such as a display screen of a personal computer (PC), printing device, personal digital assistant 
[0013] The first menu 12 has a first set of first 12a to third 12c selectable options and is shaped generally as a portion of a circle, wherein the selectable options 12a to 12c of the first set are positioned within the first menu 12 such that they are spaced apart from each other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145